DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 claims “at least one secondary or tertiary amine” while claims 7 and 12 claim “at least one amine”. 
Claims 7 and 12 fail to further limit the amine of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-9, 12-17 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puckett (20050255316) in view of Mack (6395858) and further in view of Fahey (4259190).
Regarding claims 1, 4-6, 16 and 22-23, Puckett teaches (title and abstract) a sizing composition for glass fibers comprises a starch, a nonionic lubricant, and a silane comprising at least one amine and at least one aryl or arylene group.
Puckett, paragraph 14 of the PGPUB, teaches the silane can comprise at least one primary or secondary amine and can further comprise additional primary amines, additional secondary amines, and/or tertiary amines.
Puckett, paragraph 47 of the PGPUB, teaches the amount of starch can comprise up to forty-five weight (45) percent of the sizing composition based on total solids.
Puckett, paragraph 46 of the PGPUB, teaches where particularly high tensile strength is desired, the silane comprising at least one amine and at least one aryl or arylene group can comprise greater than about ten (10) percent by weight of the sizing composition on a total solids basis. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a secondary silane in an amount to obtain a high tensile strength. 
Puckett does not specify the addition of an aminofunctional oligomeric siloxane.
Mack teaches (title, abstract, col. 3, lines 7-8) a sizing composition for coating glass fibers, wherein Mack explicitly teaches the addition of an aminofunctional oligomeric siloxane having the following formula (col. 2, lines 5-28):


    PNG
    media_image1.png
    268
    403
    media_image1.png
    Greyscale


Mack teaches (abstract) not more than one aminopropyl-functional group is attached to one silicon atom. It clearly opens the possibility wherein R can be 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the aminofunctional oligomeric siloxane of Mack, having amino and alkyl groups attached to the first and second Si atoms, to yield advantageous properties such as heightened boiling point, the increased flash point, the reduced vapor pressure, the reduced amount of hydrolysis alcohol liberated in the course of use (VOC) and in particular, the chemical multifunctionality (col. 6, lines 33-39).
Puckett in view of Mack does not specify quantity of a siloxane in the sizing composition, i.e. “an aminofunctional oligomeric siloxane in an amount of between about 2 and about 12 percent by weight of the sizing composition on a total solids basis.”
Fahey teaches (title, abstract, col. 9, line 19 to col. 10, line 6) a sizing composition having a siloxane as a coupling agent (col. 7, lines 51-52), wherein Fahey teaches the amount of coupling agent used is in the range of about 0.5 to about 2.0 weight percent of the aqueous sizing composition (col. 10, lines 1-6), which is the same as about 1.5 to 20 weight percent of the non-aqueous (solids basis) component of the sizing composition encompassing “between about 2 and about 12 percent by weight” as claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the quantity of Mack’s siloxane to that of Fahey’s to enable the glass fibers to adhere to the starch coating which will be applied to strands, 
A silane in the amount greater than about five weight percent of the sizing composition and siloxane in the amount of 1.5 to 20 weight percent of the composition results in a ratio of silane to siloxane of greater than .25:1. 

Regarding claims 3, 7-9 and 12-15, Puckett teaches [0014] silanes comprising at least one amine and at least one aryl or arylene group useful in embodiments of the present invention can further comprise at least one benzyl group or at least one phenyl group. The silane, in some embodiments, can have terminal unsaturation (to meet claim 12). The silane can comprise at least one primary or secondary amine and can further comprise additional primary amines, additional secondary amines, and/or tertiary amines in some embodiments. 
Puckett teaches a sizing composition [0032] can comprise a starch and a silane comprising at least one amine and at least one aryl or arylene group in an amount greater than about 2.5 percent by weight of the sizing composition on a total solids basis (to meet claim 3).
Regarding claims 16 and 17, Puckett teaches a first nonionic lubricant can comprise wax, and the second nonionic lubricant can comprise oil [0015].
Regarding claim 19, Puckett teaches the fiber glass strands comprise at least one glass fiber at least partially coated with a sizing composition of the present invention. Embodiments of fiber glass strands can have tensile strengths that make the fiber glass strands.
Regarding claims 20-21, Fahey discloses its glass fiber has a reduced tendency to form gumming deposits and are produced with the sizing composition while minimizing binder cook-out, high binder usage, or the production of soft shouldered forming packages (col. 3, lines 11-17).
Puckett teaches [0023] the sizing compositions are useful on fiber glass to be at least partially coated with PYC for use in cement board applications.

Regarding claims 22-23, Puckett, paragraph 14 of the PGPUB, teaches the silane can comprise at least one primary or secondary amine and can further comprise additional primary amines, additional secondary amines, and/or tertiary amines.
Puckett, paragraph 47 of the PGPUB, teaches the amount of starch can comprise up to forty-five weight (45) percent of the sizing composition based on total solids.
Puckett, paragraph 46 of the PGPUB, teaches where particularly high tensile strength is desired, the silane comprising at least one amine and at least one aryl or arylene group can comprise greater than about ten (10) percent by weight of the sizing composition on a total solids basis. 
Fahey teaches (title, abstract, col. 9, line 19 to col. 10, line 6) a sizing composition having a siloxane as a coupling agent (col. 7, lines 51-52), wherein Fahey teaches the amount of coupling agent used is in the range of about 0.5 to about 2.0 weight percent of the aqueous sizing composition (col. 10, lines 1-6), which is the same as about 1.5 to 20 weight percent of the non-aqueous (solids basis) component of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the quantity of Mack’s siloxane to that of Fahey’s to enable the glass fibers to adhere to the starch coating which will be applied to strands, thus imparting improved moisture-resistance to the finished product (Fahey col. 7, lines 46-49).
A silane in the amount greater than about five weight percent of the sizing composition and siloxane in the amount of 1.5 to 20 weight percent of the composition results in a ratio of silane to siloxane of greater than .25:1. 

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. 
Applicants argue even if the deficiency of Puckett in not reciting “an aminofunctional oligomeric siloxane” is considered to be cured by Mack and Fahey, as has been maintained by the Office and the Board, neither Mack nor Fahey recite a sizing composition comprising “a silane comprising at least one secondary or tertiary amine” in combination with “an aminofunctional oligomeric siloxane.” Because none of the cited references recite each and every element of the claim language, this claim is not obvious under present interpretation of 35 U.S.C 103. 
 It would not be obvious to one of ordinary skill in the art that “a silane comprising at least one secondary or tertiary amine and at least one aryl or arylene group” would 
Examiner respectfully traverses. 
As stated above, Puckett teaches sizing composition for glass fibers comprises a starch, a nonionic lubricant, and a silane comprising at least one amine and at least one aryl or arylene group wherein the silane can comprise at least one primary or secondary amine. 
Mack teaches a sizing composition for coating glass fibers comprising an aminofunctional oligomeric siloxane. While these references teach sizing compositions for glass fibers, these references do not teach the amount of an aminofunctional oligomeric siloxane present in sizing compositions.
Therefore, one would look to the art of sizing compositions for glass fibers that comprise a siloxane material to find a general teaching of sizing compositions comprising a siloxane material for suggestion of amount of siloxane material to provide in the sizing compositions.
Fahey is to a sizing composition for glass fibers and comprising siloxane materials as coupling agent.
Although Puckett and Fahey teach different amounts of starch present in the sizing compositions, Fahey shows a general teaching of the amount of coupling agent present in sizing compositions for glass fibers. Since both Fahey and Puckett 
Although Mack and Fahey relate to and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the aminofunctional oligomeric siloxane of Mack, having amino and alkyl groups attached to the first and second Si atoms, to yield advantageous properties such as heightened boiling point, the increased flash point, the reduced vapor pressure, the reduced amount of hydrolysis alcohol liberated in the course of use (VOC) and in particular, the chemical multifunctionality (col. 6, lines 33-39).
Mack broadly teaches a sizing composition for coating glass fibers, wherein Mack explicitly teaches the addition of an aminofunctional oligomeric siloxane and does not in any way teach away from adding it into a composition comprising a silane comprising a secondary amine or the effects of combining an aminofunctional oligomeric siloxane with a silane comprising a secondary amine.  
Further evidence would need to be disclosed demonstrating how changing the number of hydrogen atoms bonded to a nitrogen will affect the properties of the final composition of the combined references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/22/2021